[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The action is an appeal from the decision of the probate court, District of Waterbury, Lenz, Probate Judge, granting temporary custody of the plaintiff's minor child, Amanda, to the defendant, maternal grandmother.
The plaintiff claims that the court did not hold a hearing within five (5) days pursuant to C.G.S. Sec. 45a-607. The defendant stipulated to the facts argued by the plaintiff. The court continued an ex parte order entered while the child was out of the jurisdiction, and failed to grant the plaintiff her hearing.
This court heard argument on the appeal on February 9, 1995, and consolidated this action with the custody action (FA95-0124617) filed by plaintiff. Insofar as the defendant has conceded error, this court sustains the appeal from probate.
This court further inquired of the probate court, Lawlor, Probate Judge, by telephone to discuss the issue of jurisdiction because of the pending custody action. It was agreed that the probate court would decline further jurisdiction on the issue of custody of this child, but agreed to order DCF to continue its investigation. It was agreed that DCF would, in fact, report its findings to the Superior Court, and that the Superior Court would make the custody determination. The matter has been referred to Family Services for mediation. The mother and grandmother have embarked on a process of parenting education, and have entered into an agreement for temporary sharing of time with the child.
The appeal is sustained. CT Page 2181
DRANGINIS, J.